F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          May 4, 2006

                                   TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                        Clerk of Court



 FLOYD WOPSOCK, RUBY ATWINE, and
 SHERLITA LAFRAMBOISE,

          Plaintiffs-Appellants,

 RON WOPSOCK and LUKE DUNCAN

          Plaintiffs,

 v.

 WAYNE NORDWALL, Regional Director,                         No. 04-4296
 Southwest Regional Office of the Bureau of          (D.C. No. 2:03-CV-826-TC)
 Indian Affairs; CHESTER MILLS,                               (D. Utah)
 Superintendent, Uintah and Ouray Agency;
 FORT DUCHESNE, Utah; BUREAU OF
 INDIAN AFFAIRS; and OFFICE OF SPECIAL
 TRUSTEE,

          Defendants-Appellees,

 UTE INDIAN TRIBE OF THE UINTAH AND
 OURAY RESERVATION,

          Defendant-Intervenor-Appellee.



                          ORDER AND JUDGMENT *


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before KELLY, SEYMOUR, and LUCERO, Circuit Judges.



      Plaintiffs are individual members of the Ute Indian Tribe. They are

appealing the district court’s dismissal of their complaint for lack of subject

matter jurisdiction. Because the record is inadequate to permit proper review, we

dismiss their appeal.

      Plaintiffs sought declaratory and injunctive relief against the United States

Bureau of Indian Affairs (“BIA”), the United States Department of the Interior

Office of Special Trustee (“OST”), Wayne Nordwall, in his official capacity as

regional director of the BIA, and Chester Mills, in his official capacity as

superintendent for the BIA’s Uintah and Ouray Agency. Plaintiffs’ claims against

defendants relate to the retention by the Ute Indian Tribe (the “Tribe”) of John P.

Jurrius as tribal financial advisor, and the Tribe’s subsequent approval of a

financial plan prepared by the Jurrius Group, LLP. Specifically, plaintiffs asked

the district court for a declaratory judgment regarding defendants’ allegedly

inadequate oversight of the Tribe’s asset management, and an order enjoining the

BIA and OST from approving future transactions by Mr. Jurrius and requiring the

BIA to conduct an equitable accounting of all transactions conducted by Mr.

Jurrius and the Jurrius Group. Given the Tribe’s interest in the action, it sought

leave and was permitted to intervene.

                                         -2-
      At the core of plaintiffs’ action is the allegation that various federal

statutes concerning two major tribal assets give rise to specific duties on the part

of defendants regarding the management and investment of those assets, as well

as a general fiduciary duty to protect the Tribe from wasteful, predatory or

misguided business dealings. Plaintiffs allege, among other things, that Mr.

Jurrius and the Jurrius Group have mismanaged and misappropriated tribal assets

by using asset funds to purchase a shopping center and hire an expensive law firm

to pursue a risky lobbying scheme regarding water settlement funds. They assert

that Mr. Jurrius and the Jurrius Group mortgaged the shopping center bought with

asset funds and used the mortgage to pay certain tribal members for their political

support. Finally, they claim that the financial plan proposed and implemented by

Mr. Jurrius and approved by the Tribe has resulted in financial and employment

losses as well as the mismanagement of various oil and gas leases. Plaintiffs

contend all of these things are known, or should be known, by defendants in their

capacity as overseers of the assets, and that defendants have failed to take

appropriate action.

      After amending their complaint several times, plaintiffs filed two motions

for partial summary judgment regarding some of the on-going or proposed future

dealings by Mr. Jurrius and the Jurrius Group on behalf of the Tribe and

requesting an order requiring oversight by the federal defendants. Defendants,


                                          -3-
and the Tribe as intervener, filed motions to dismiss. After stating that “[n]one of

the laws under which Plaintiffs seek relief provides a private right of action

against the United States, its agencies or officials” and therefore plaintiffs “must

pursue their claims under the Administrative Procedure Act (APA),” the district

court concluded that because various administrative proceedings relating to

plaintiffs’ claims were on-going, those claims were not ripe for review under the

APA. Aplt. App. at 100-04. The court further concluded that “[t]o the extent

Plaintiffs assert a violation of some general fiduciary duty to oversee the Tribe’s

business decisions, their claims fail because they have not alleged any specific

source of any such trust duty.” Id. at 102 n.5. Accordingly, the court dismissed

plaintiffs’ complaint without prejudice.

      On appeal, plaintiffs generally contend the district court erred in

concluding defendants had not waived sovereign immunity. More specifically,

they argue the court should have held that (1) 25 U.S.C. § 476 requires defendants

to oversee the selection of legal counsel and the payment of legal fees; (2) Public

Law 102-575 requires defendant BIA to prevent the per capita distribution of

water settlement funds, and (3) defendants are required to protect the Tribe

against “the manipulation and diminishment” of its oil and gas revenues. Aplt.

Br. at 2. We are unable to review the district court’s decision, however, because

plaintiffs have failed to provide us with an adequate appellate record as required


                                           -4-
by our local rules.

        Tenth Circuit Rule 10.3, entitled “Content of Record,” provides in pertinent

part:

           (A) Essential items. Counsel must designate a record on appeal
        that is sufficient for considering and deciding the appellate issues . . .
           (B) Inadequate record. The court need not remedy any failure
        by counsel to designate an adequate record. When the party asserting
        an issue fails to provide a record sufficient for considering that issue,
        the court may decline to consider it.
           (C) Required contents. Every record on appeal to this court
        must include:
               (1) the last amended complaint and answer . . . ;
               ....
               (3) pertinent written reports and recommendations, findings
           and conclusions, opinions, or orders of a district judge . . . ;
               ....
               (5) the decision or order from which the appeal is taken;
           ....
               (7) the notice of appeal; and
               (8) the district court’s docket entries.
           (D) Additional record items
                ....
               (2) Documents. When the appeal is from an order
           disposing of a motion or other pleading, the motion, relevant
           portions of affidavits, depositions and other supporting
           documents (including any supporting briefs, memoranda, and
           points of authority), filed in connection with that motion or
           pleading, and any responses and replies filed in connection
           with that motion or pleading must be included in the record.

Id. (emphasis added). It is the appellants duty to comply with Rule 10(b). F ED .

R. A PP . P. 11(a).

        Plaintiffs’ appendix contains neither defendants’ nor the Tribe’s motions to

dismiss. It also does not contain plaintiffs’ responses, if indeed there were any, to

                                           -5-
those motions. Nor does it include defendants’ responses to plaintiffs’ motions

for summary judgment. Incredibly, plaintiffs’ appendix does not even contain the

amended complaint upon which the district court’s order is based, although the

defendants did include this complaint in a supplemental appendix.

      Defendants contend that plaintiffs are raising arguments they failed to raise

in the district court. Plaintiffs have placed us in the position of trying to guess

what arguments and evidence were before the district court when it reached its

decision, and “[w]e are unwilling to reverse the decision of the district court

based on a guess . . . .” Travelers Indem. Co. v. Accurate Autobody, Inc., 340

F.3d 1118, 1120 (10th Cir. 2003). “The party appealing a district court ruling has

the burden to relieve us of such guesswork by providing the necessary

documents.” Id. Plaintiffs have failed utterly in this respect.

      “[Our] rules are not empty gestures. We have repeatedly enforced them.”

Id. at 1121. The failure of plaintiffs to include in their appendix the documents

that control the resolution of the issues on appeal, namely, the dispositive motions

and accompanying memoranda upon which the district court acted in dismissing

plaintiffs’ complaint, deprives them of the right to challenge the judgment of the

district court. Accordingly, we summarily AFFIRM.


                                        ENTERED FOR THE COURT



                                          -6-
Stephanie K. Seymour
Circuit Judge




 -7-